Corrected Order filed January 12, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00675-CV
                                    ____________

                     IN THE INTEREST OF J.B., A CHILD


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                       Trial Court Cause No. 105690-F


                              CORRECTED ORDER

       We withdraw the earlier order of January 11, 2022, and issue the following
in its place.

       This is an accelerated appeal from a judgment in a child protection appeal.
Appellant’s brief was due January 10, 2022. No brief has been filed.

       Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.
      Therefore, we order appellant’s appointed counsel, Cortez M. Pouncil, to file
appellant’s brief no later than January 24, 2022. If the brief is not filed by that
date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM

Panel Consists of Justices Wise, Spain, and Hassan.




                                            2